Lawrence, Judge:
When this case was called for hearing, the record indicates that there was no appearance on behalf of the plaintiff and the case was submitted “subject to a motion for judgment by defendant.”
In conformity with the requirements of the statute (28 U. S. C. § 2631), I have examined the record in the appeal before the court and find nothing therein which tends in any way to overcome the *546presumption of correctness which attaches to the decision of the appraiser. I find and hold that the proper values of the merchandise are the values returned by the appraiser.
Judgment for defendant will be entered accordingly.